862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse James FREEMAN, Plaintiff-Appellant,v.R.A. WRIGHT, Thomas G. Meador, Karl W. Gunther, Defendants-Appellees.
No. 88-6722.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1988.Decided Nov. 2, 1988.

Jesse James Freeman, appellant pro se.
Linwood Theodore Wells, Jr., Office of Attorney General of Virginia, Thomas Edwin Glascock, M. Woodrow Griffin, Jr., James, Richardson, Andrews & Griffin, for appellees.
Before WIDENER, K.K. HALL, and ERVIN, Circuit Judges.
PER CURIAM:


1
Jesse James Freeman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Freeman v. Wright, C/A No. 87-881-N (E.D.Va. June 3, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court held, as an alternate ground for dismissing the complaint, that Freeman's complaint was barred by Virginia's two year statute of limitations, since the arrest and search complained of took place on November 2, 1985 and the complaint was not filed until December 14, 1987.  However, we note that Freeman's complaint, together with his request to proceed in forma pauperis, was actually received by the district court on October 30, 1987.  Consequently, this ruling was in error.  Nevertheless, we find the district court's other grounds for dismissing the complaint dispositive